In an action to recover damages for injuries to buildings, the appeal is from so much of an order dated October 23, 1957 as directs that appellant be examined with respect to claims asserted against it prior to the construction work involved in the action, and from so much of a resettled order dated November 25, 1957 as limits such examination to certain specified items. Order dated November 25, 1957 modified by striking therefrom everything between the words “ County of Nassau, be examined ” and the words “ and that the items as to which ” and by substituting therefor the words “only as to Items 96, 97, 99, 100, 102, 103, 105,106,108 and 109 ”. As thus modified, order insofar as appeal is taken affirmed, with $10 costs and disbursements to appellant. No materiality or necessity is shown for examination as to prior “ claims asserted ” against appellant. Appeal from order dated October 23, 1957 dismissed, without costs. (Cf. Edell v. Edell, 279 App. Div. 657.) Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.